            Case 2:18-cv-00536-KJD-NJK Document 18 Filed 10/12/18 Page 1 of 3



     JOHN B. SHOOK, ESQ. No. 5499
 1
     JENNA BARSON, ESQ. No. 12690
 2   SHOOK & STONE, CHTD.
     710 South Fourth Street
 3   Las Vegas, Nevada 89101
     Office: (702) 385-2220
 4
     Fax: (702) 384-0394
 5   Email: jshook@shookandstone.com;
     jbarson@shookandstone.com
 6   Attorneys for Plaintiff, ROBERT D. BETTEN
 7                                UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   ROBERT D. BETTEN,                       )
                                             )
10               Plaintiff,                  )           Case No. 2:18-cv-00536-KJD-NJK
11                                           )
     vs.                                     )
12                                           )           MOTION FOR LEAVE
     NANCY A. BERRYHILL,                     )           TO WITHDRAW
13   Acting Commissioner of Social Security, )
14                                           )
                 Defendant.                  )
15   ___________________________________ )
16
17          NOW COMES the Plaintiff's counsel, Jenna Barson of the Law Offices of Shook &
18   Stone, Chtd. ("Movant"), and pursuant to Local Rule 11-6, hereby requests leave of the Court to
19   withdraw her appearance for Plaintiff, Robert D. Betten, from the entitled cause and in support
20   thereof states as follows:
21          1. Movant filed her appearance as co-counsel on behalf of Plaintiff on or about March
22              23, 2018;
23          2. Movant is departing from the Law Offices of Shook & Stone, Chtd.;
24          3. Plaintiff has been informed of Movant's departure and requests that the Law Offices
25              of Shook & Stone, Chtd. continue to represent him in the above titled cause;
26          4. Counsel for Defendant were all contacted via email on October 11, 2018 regarding
27              Movant's impending withdrawal request;
28


                                                   -1-
            Case 2:18-cv-00536-KJD-NJK Document 18 Filed 10/12/18 Page 2 of 3




 1          5. Plaintiff will continue to be represented by co-counsel, and lead attorney, John B.
 2              Shook of the Law Offices of Shook & Stone, Chtd.;
 3          6. Movant makes this request for withdrawal in good faith and with the belief that this
 4              withdrawal will not cause delay in the entitled case.
 5          Accordingly, Movant requests that this Court grant her leave to withdraw as counsel for
 6   Plaintiff, Robert D. Betten.
 7
            DATED this 12th day of October, 2018.
 8
 9
                                                          BY:    /s/ Jenna Barson
10                                                                 Jenna Barson, Esq.
                                                                   Attorney for Plaintiff
11
12
13
14
15         IT IS SO ORDERED.
           Dated: October 15, 2018
16
           .
17         .
           ______________________________
18         Nancy J. Koppe
19         United States Magistrate Judge

20
21
22
23
24
25
26
27
28


                                                    -2-
